DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose an apparatus and method for controlling steering of a platooning vehicle, the apparatus comprising: a sensor configured to measure a distance from the center of an overall width of a leading vehicle (LV) tractor to a left lane and a distance from the center of the overall width of the LV tractor to a right lane; a communication device configured to receive distance data from the center of an overall width of an LV trailer to the left lane and distance data from the center of the overall width of the LV trailer to the right lane from a following vehicle (FV); and a controller configured to control steering of the LV tractor based on the measured distance from the center of the overall width of the LV tractor to the left lane and the measured distance from the center of the overall width of the LV tractor to the right lane, the received distance data from the center of the overall width of the LV trailer to the left lane and the received distance data from the center of the overall width of the LV trailer to the right lane, and a vehicle width of the LV tractor as disclosed in independent claims 1, 7, 13; and corresponding dependent claims 2-6, 8-12, 14-18.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661